In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 14-2862
SENECA ADAMS and TARI ADAMS,
                                                 Plaintiffs-Appellants,

                                   v.

CITY OF CHICAGO, et al.,
                                                Defendants-Appellees.
                       ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
             No. 06 C 4856 — Charles R. Norgle, Judge.
                       ____________________

      ARGUED APRIL 13, 2015 — DECIDED AUGUST 14, 2015
                  ____________________

   Before WOOD, Chief Judge, ROVNER, Circuit Judge, and
SPRINGMANN, District Judge.*
   WOOD, Chief Judge. In 2004, Seneca and Tari Adams en-
dured vicious beatings by Chicago police officers and pro-
longed detentions in the Cook County Jail. Along with their


    *Hon. Theresa L. Springmann of the Northern District of Indiana, sit-
ting by designation.
2                                                  No. 14-2862

sister, Sicara Adams, they sued the City of Chicago and the
officers for various violations of their rights under federal
and state law. The City admitted its liability to all three
plaintiffs for false arrest, excessive force, and race discrimi-
nation; it also stipulated that it was liable to Seneca and Tari
for malicious prosecution in violation of state law. That left
damages for the jury, which returned sizeable awards to
each of the Adams siblings. The district court entered an or-
der reducing each award, but it failed to give the plaintiffs
the option of a new trial in lieu of accepting the lower
amount. Seneca and Tari Adams (the Adams brothers) have
appealed. We conclude that the purported remittitur must
be vacated and the case returned to the district court for re-
instatement of the jury’s verdict in their favor.
                               I
    Seneca, Tari, and Sicara Adams filed a complaint in fed-
eral court alleging various constitutional and state law viola-
tions against the City of Chicago and several Chicago police
officers stemming from their arrests in 2004. They invoked
federal-question jurisdiction for their claims under 42 U.S.C.
§§ 1983 and 1985, see 28 U.S.C. § 1331, and supplemental ju-
risdiction for their state-law claims, see 28 U.S.C. § 1367.
    As we noted, all three plaintiffs reached an agreement
with the City on the question of liability and proceeded to
trial before a jury on damages. The jury awarded $2.4 mil-
lion to Seneca, $1 million to Tari, and $300,000 to Sicara. The
district court announced that it was “remitting” those
amounts to $1.17 million for Seneca, $350,000 for Tari, and
$125,000 for Sicara; it did not give any of them the option of
rejecting the reduction and having a new trial. Only the Ad-
ams brothers have appealed.
No. 14-2862                                                   3

                               II
    Before turning to the merits of the appeal, we explain
why appellate jurisdiction is secure. A true remittitur order
gives the winning party a choice: he may either accept a spe-
cific reduced monetary award or he may opt for a new trial.
See Dimick v. Schiedt, 293 U.S. 474, 482–83 (1935). Ordinarily,
a plaintiff who accepts a reduced award may not appeal
from the court’s decision to cut back on the jury’s verdict.
Donovan v. Penn Shipping Co., 429 U.S. 648, 649 (1977). If in-
stead the plaintiff rejects the remittitur and chooses a new
trial, then appeal is possible, but it must await the conclusion
of the second trial. See 11 CHARLES ALAN WRIGHT et al.,
FEDERAL PRACTICE & PROCEDURE § 2818 at 244 (3d ed. 2012).
These rules, taken together, might make it seem as if appel-
late jurisdiction is lacking here. But our plaintiffs never
agreed to the reduction in their award, and they were never
offered the option of a new trial. Instead, the court simply
took the jury’s verdicts and slashed them. This was certainly
an action that adversely affected the plaintiffs’ legal rights,
and thus they were entitled to bring an appeal to this court.
See Ash v. Georgia-Pacific Corp., 957 F.2d 432, 438 (7th Cir.
1992).
                              III
   If this were an ordinary remittitur order, we would re-
view it for abuse of discretion. Pickett v. Sheridan Health Care
Ctr., 610 F.3d 434, 446 (7th Cir. 2010). In this case, however,
we face two questions: first, whether the form of the order
was authorized; and second, whether the jury’s verdicts
should have been disturbed. The former is a legal issue for
which de novo review is called for; the latter is a matter we
review for abuse of discretion.
4                                                  No. 14-2862

    It is plain (and the parties agree) that the district court
erred when it failed to offer the Adams siblings the option of
a new trial. The harder question is what to do about that er-
ror. The Adams brothers argue that we should vacate the
court’s “remittitur” and order it to reinstate the jury verdict.
Relying on the rule that a plaintiff may not appeal an order
granting remittitur and offering a new trial, see Seltzner v.
RDK Corp., 756 F.2d 51, 52 (7th Cir. 1985); see also Kelly v.
Moore, 376 F.3d 481, 483 (5th Cir. 2004), the City’s opening
gambit is that the appeal should be dismissed for want of
appellate jurisdiction. We already have explained why we
do not agree with that position. Otherwise, the City argues
that the Adams brothers are asking us to allow them to skip
the step of having to choose between a remitted verdict and
a new trial. Such a ruling, the City contends, would put the
brothers in a better position than they would have been in
had the judge properly given them the choice of a new trial
or a remittitur. It concludes that at most, we should vacate
the district court’s order and remand to give the Adams
brothers the choice they should have had before, between a
new trial and the lower amount of damages.
    This is not the first time we have encountered the situa-
tion in which a trial judge failed to give a winning plaintiff
the option of a new trial in lieu of a remittitur. The same
thing happened in McKinnon v. City of Berwyn, 750 F.2d 1383
(7th Cir. 1984). There we held that the failure to offer a new
trial was error, because “[t]he Seventh Amendment reserves
the determination of damages, in jury trials within its scope,
to the jury.” Id. at 1392. We concluded that “[t]he proper cor-
rective is to give [the plaintiff] the choice he was improperly
denied, between accepting the remittitur and having a new
trial on damages.” Id. (citation omitted).
No. 14-2862                                                   5

    But there is a critical difference between McKinnon and
the present case. In McKinnon, the plaintiff did not argue
“that the judge abused his discretion in finding the damages
excessive”; he contended only that “the judge violated prop-
er procedure in failing to give [him] the option of a new trial
in lieu of the remittitur.” Id. at 1391. It therefore made sense
that the solution to a procedural problem was a procedural
fix. In our case, the Adams brothers have not confined them-
selves to the procedural point. They argue instead that the
district judge committed two errors: first, that the judge’s
procedure was wrong; and second, that the judge abused his
discretion in concluding that the damages were so excessive
that a remittitur was proper. That puts Seneca and Tari Ad-
ams in precisely the position we contemplated in Ash, 957
F.2d at 438. There we reasoned that if “the court had
chopped down [the plaintiff]’s verdict without permitting a
new trial, [the plaintiff] would have had no choice to make
and could have appealed straightaway.” Id. Once we reach
that point, the issue is straightforward: was it an abuse of
discretion to reduce the verdicts?
    In deciding whether a damages award is excessive, three
factors guide our analysis: “whether (1) the award is mon-
strously excessive; (2) there is no rational connection be-
tween the award and the evidence, indicating that it is mere-
ly a product of the jury’s fevered imaginings or personal
vendettas; and (3) whether the award is roughly comparable
to awards made in similar cases.” G.G. v. Grindle, 665 F.3d
795, 798 (7th Cir. 2011) (citation omitted).
   A monstrously excessive verdict is one that is “a product
of passion and prejudice.” Fleming v. Cnty. of Kane, 898 F.2d
553, 561 (7th Cir. 1990) (quotation marks and citation omit-
6                                                     No. 14-2862

ted). We have observed that the “monstrously excessive”
standard and the “rational connection” standard are really
just two ways of describing the same inquiry: whether the
jury verdict was irrational. See Harvey v. Office of Banks & Re-
al Estate, 377 F.3d 698, 713–14 (7th Cir. 2004); EEOC v. AIC
Sec. Investigations, Ltd., 55 F.3d 1276, 1285 n.13 (7th Cir. 1995).
    In order to determine whether the jury’s verdict was irra-
tional, the district court must review the trial record as a
whole in the light most favorable to the verdict. This per-
spective is essential, if we are to preserve the jury’s role as
the trier of fact. The issue before the jury, and thus the issue
before the district court, is whether there was enough evi-
dence to show that the awards of $2.4 million and $1 million
were rationally related to both the physical and verbal har-
assment the police inflicted on Seneca and Tari, and their
prolonged detention in the Cook County Jail. See Farfaras v.
Citizens Bank & Trust of Chicago, 433 F.3d 558, 566 (7th Cir.
2006).
    It is entirely possible that another jury might have evalu-
ated the Adams brothers’ damages more modestly, but that
is not the standard. Upon reviewing the record, we find am-
ple evidence to support the jury’s verdicts. The jury heard
testimony from Seneca Adams that, after lying on the
ground in compliance with the police officer’s command,
one officer kicked him in the face. Thereafter, Seneca report-
ed, the following sequence of events occurred: (1) he was
pushed onto the hood of the squad car and punched in the
face; (2) neighbors as well as his four-year-old niece Ciara
witnessed the beating; and (3) when he asked the police not
to beat him up in front of his niece, one officer responded, “I
don’t give a fuck about you or your nigger niece” and hit
No. 14-2862                                                  7

him again in the face. The beatings were severe enough to
cause Seneca to bleed all over his face and from his mouth.
Seneca testified that, once forced into the squad car, he was
punched in the face, grabbed by the hair, and thrown against
the window, only to be driven around and repeatedly beaten
up until the police took him to the hospital. There, after a
CAT scan, he received nine stiches over his left eye and un-
der his right eye. Seneca also testified that the officer who
punched him was wearing weighted gloves. In the end, the
beatings resulted in permanent scarring over his left eye and
under his right eye. Seneca testified that during the beatings,
the officers used racial slurs including “fuckin’ monkey” and
“fuckin’ nigger.” The jury also heard testimony about Sene-
ca’s 204-day detention in the Cook County Jail for crimes for
which he was either initially found not guilty or which were
later vacated and expunged.
    Tari’s treatment at the hands of Chicago police officers
was not much better, again according to evidence the jury
heard. Tari witnessed Seneca’s beating on the hood of the
squad car. After the police drove away with Seneca, Tari and
Sicara got into Sicara’s car to find their brother. They ap-
proached the police cars near the Cook County Jail at 26th
and California, asked an officer what had happened to their
brother, and were met with obscenities. An officer then
reached into the car trying to shift the gear and in the pro-
cess punched Tari. Tari drove off and stopped his car at a
stoplight at 31st and California, only to have a police car ram
the driver’s side door with enough force to shatter glass and
leave a hole in the door. As he climbed out of the other side
of the car, the police tackled him, handcuffed him, and put
him in the squad car for hours. As they had done with Sene-
ca, the police drove Tari around, beating him up—including
8                                                   No. 14-2862

in between hospital visits. Tari wound up at a different hos-
pital, where medical staff ran a CAT scan and checked him
for broken bones. The scan came back normal, and Tari re-
ceived no further treatment. He did, however, sustain cuts
inside his jaw, and his face, lips, and left eye were swollen.
Tari was detained in Cook County Jail for 45 days.
   Finally, the jury heard testimony from Sicara that when
she saw Seneca the night of the incident, his face was “un-
recognizable.” She also saw Tari in a hospital gown with
blood on it. Sicara testified that both brothers were funda-
mentally changed by the incident: Seneca went from being a
“happy person” to someone who was “obsessed about what
happened to him” and Tari was “not as trusting” or “as free-
hearted as he used to be.” Seneca himself testified that he
had become paranoid. Both brothers said that they had
moved to Arizona, in part because they did not feel safe in
Chicago. Tari added that he still gets nervous around police.
    In reviewing the jury’s verdict, the district court should
have kept in mind that liability was a given: the City con-
ceded liability for all violations of both Seneca and Tari’s
rights under federal and state law. It is also telling that the
jury’s awards to the three siblings are internally consistent. It
gave Seneca the most; Tari an intermediate amount; and Sic-
ara (who has not even appealed) the least. This indicates that
the jury saw that the physical harm suffered by the brothers
varied, that the long-lasting emotional harm each sibling suf-
fered was different, and that the periods of wrongful con-
finement in the Cook County Jail for the two brothers called
for different awards.
   One troubling feature of the court’s rationale for reduc-
ing the verdicts was its apparent reliance on its own general
No. 14-2862                                                    9

knowledge of the Cook County Jail. The district court seized
on the fact that the Adams brothers’ lawyer in his closing
argument at trial made admittedly inappropriate remarks
about the Cook County Jail, calling the inmates “animals”
and that he wouldn’t wish them “on anybody except the
murderers, rapists, violent criminals who should be there.”
That isolated statement convinced the judge that the jury
award could only have been the “product of the jury's fe-
vered imaginings or personal vendetta.” Farfaras, 433 F.3d at
566 (quoting AIC Sec. Investigations, Ltd., 55 F.3d at 1285). But
the record contained far more than counsel’s overblown ar-
gument. We note as well that the court gave the jury the
usual instruction warning it that arguments of counsel are
not evidence—an instruction we routinely assume the jury
follows.
    The only question is whether counsel’s statement was so
inflammatory that it guaranteed there could be no connec-
tion between the evidence and the award given to the jury.
The judge went to great lengths to point out that Seneca and
Tari experienced little adversity in the jail, and that “convict-
ed felons in Illinois serve their time in the Illinois Depart-
ment of Corrections and not in the Cook County Jail.” The
latter point is inaccurate, if it was meant to describe every
inmate in the Jail. IDOC prisoners are, in fact, routinely
housed there. Whether or not Seneca and Tari were detained
in the same part of the jail as the IDOC prisoners is not the
point. The problem is that the judge substituted his own as-
sumptions about the hardships of their wrongful detention
for that of the jury. That was error. Viewed from the proper
perspective, there was ample evidence to support the jury’s
damage awards, and counsel’s closing argument, even if er-
ror, does not change that.
10                                                No. 14-2862

    After reviewing the record, the court should have looked
at past decisions to see if the awards were “out of line with
other awards in similar cases.” Fleming, 898 F.2d at 561 (cita-
tions omitted). This, however, is not as important as the re-
view of the evidence in the case at hand; it offers at best a
rough approximation of damage awards. The problem, well
illustrated by the briefs in this case, is that one can always
find excessive force cases with verdicts at different levels.
This amounts to anecdotal evidence at best. Even that kind
of evidence might show that it is hard to find a single case
with damages as high as the one before the court (or as low,
if the appeal is taken from an allegedly inadequate verdict),
but caution should be the byword when looking at past
awards.
    That is especially so because in comparing past decisions
to the jury award at issue, “an exact analogy is not neces-
sary.” Farfaras, 433 F.3d at 566. Rather, “[a]wards in other
cases provide a reference point that assists the court in as-
sessing reasonableness; they do not establish a range beyond
which awards are necessarily excessive.” Id. (citation and
quotation marks omitted). To require that a jury’s damages
award be no bigger than previous awards in similar cases
would make every such award ripe for remittitur. There
must be room for a jury’s award to exceed the relevant range
of cases when the facts warrant.
    A comparison of the Adams brothers’ verdicts and others
does not suggest that they were outliers. A different judge
from the same district court upheld a compensatory damag-
es award greater than $2.4 million for excessive force. Ibanez
v. Velasco, No. 96 C 5990, 2002 WL 731778, at *10 (N.D. Ill.
Apr. 25, 2002). The City says that Ibanez is different, because
No. 14-2862                                                     11

the plaintiff there (unlike the Adams brothers) had evidence
of persistent medical issues and medical experts testified to
the plaintiff’s injuries. On the other hand, the claims in
Ibanez were only for excessive force and failure to intervene
to prevent excessive force, while here the theories included
false arrest, excessive force, race discrimination, and mali-
cious prosecution.
    Smith v. City of Oakland, 538 F. Supp. 2d 1217 (N.D. Cal.
2008), also bolsters the Adams brothers’ position. There, the
judge remitted a verdict from $5 million to $3 million, but
the plaintiff was detained in jail for four and a half months.
Id. at 1241. Seneca was detained for nearly seven. Moreover,
Smith’s award of $3 million neatly tracks Tari’s award of $1
million for 46 days of detention plus excessive force, false
arrest, and race discrimination. See also Jones v. City of Chica-
go, 856 F.2d 985, 988 (7th Cir. 1988) (upholding jury award of
$801,000 (equivalent to $1.6 million in 2015 dollars) in com-
pensatory and punitive damages for a plaintiff alleging false
arrest, false imprisonment, intentional infliction of emotional
distress, and malicious prosecution).
    To be sure, there are cases where people suffered worse
physical injuries and received smaller awards than the ap-
pellants here. See, e.g., Niehus v. Liberio, 973 F.2d 526 (7th Cir.
1992). And there are also cases where plaintiffs received
much larger awards for much longer periods of unlawful
detention. See, e.g., Dominguez v. Hendley, 545 F.3d 585 (7th
Cir. 2008). Nonetheless, we see nothing to undermine this
jury’s awards of $2.4 million and $1 million—amounts that
lie well within the universe of excessive force and malicious
prosecution verdicts.
12                                                  No. 14-2862

                               IV
    Relying on some recent scholarship, the Adams brothers
have also argued that the practice of remittitur violates the
Seventh Amendment. See Suja A. Thomas, Re-Examining the
Constitutionality of Remittitur Under the Seventh Amendment,
64 OHIO ST. L.J. 731, 747–50 (2003). In light of our conclusions
with respect to the court’s failure to offer the new-trial op-
tion and the impropriety of disturbing the jury’s verdict, we
have no reason to reach this point. We cannot resist observ-
ing, however, that it would be bold indeed for a court of ap-
peals to come to such a conclusion, given what the Supreme
Court has said on the topic. See, e.g., Gebser v. Lago Vista In-
dep. Sch. Dist., 524 U.S. 274, 302 n.12 (1998) (Stevens, J., dis-
senting) (citation omitted) (noting that “[t]he lower courts
are not powerless to control the size of damages verdicts”
because they “retain the power to order a remittitur”); Hetzel
v. Prince William Cnty., 523 U.S. 208, 211 (1998); Dimick, supra;
but see Browning-Ferris Indus. of Vermont, Inc. v. Kelco Dispos-
al, Inc., 492 U.S. 257, 280 n.25 (1989) (noting that the Court
has “never held expressly that the Seventh Amendment al-
lows appellate review of a district court’s denial of a motion
to set aside an award as excessive”).
    Although the court erred by failing to give the winning
plaintiffs the option of a new trial, the remedy here is not a
remand to re-run the remittitur procedure. We agree with
the Adams brothers that the district court abused its discre-
tion by modifying the jury’s verdicts in their favor. We
therefore VACATE the district court’s judgments in their cases
and REMAND with instructions to reinstate the jury’s verdict.